Title: From John Adams to James Lloyd, 28 January 1815
From: Adams, John
To: Lloyd, James



Dear Sir
Quincy January 28th. 1815

Although I have no recollection, that I ever met you more than once in Society; and that I presume was the instance that you have recorded; Yet I feel as if I was intimately acquainted with you. The Want of familiarity between Us, I regret, not only because I have known esteemed and I may Say, loved your Family from an early Age: but especially, because whatever I have heard or read of your Conduct in Life, has given me a respect for your Talents and an high Esteem for your Character.
Having read Mr Randolphs Letter to you and your Answer to him I shall not question the propriety of your taking So much notice of him.
It would give me pleasure to dilate on the various parts of your letter, and mark the many points in which I fully agree with you, as well as the few which are not So clear to me: but I Shall confine myself, at present, to those things which personally relate to myself and my Administration.
You Say, Sir, that I “built upon the Sand.”! And So indeed, I did. I had no material, for a foundation, but a rope of it. The Union of the States was at that time, nothing better. In this respect, I was in a worse Situation, than Mr Madison is at this hour.
You are pleased to Say, Sir, that “upon the earlier part of my Administration you could dilate, con amore.” I believe you, Sir. Those Addresses, of which Mr Randolph, “defy’s you to think without a bitter Smile;” will remain immortal monuments in proof, that one third at least of the People of the United States, thought and felt as you did. But, Sir, did you then consider, or have you Since considered, that this Mr Randolph with two thirds of the People of the United States, then “dilated on that earlier part of my Administration,” con Odio.?
There is not, Sir in your masterly letter, a more correct or important Observation, than that of “the unhappy Ignorance which exists, among the members of this great family, but resident in different Sections of it, with regard to the Objects and qualities of each other. This Ignorance the offspring of narrow prejudice and illiberality; is now presenting brimfull the chalice of envy and hatred; where it Should Offer nothing but the Cup of conciliation and confidence. It Sprang from the little intercourse and less knowledge which the People of the then British Provinces possessed of each other, antecedently to the American Revolution; and instead of being dissipated by an event So honourable to them all; has been cherrished and perpetuated for political Party purposes, and for the promotion of the Sinister views and ambitious projects of a few restless and unprincipled individuals, untill the present period.”
Of this Ignorance, when I went to Congress, in 1774, I can assure you, Sir, I had a most painfull consciousness in my own bosom. There, I had the disappointment to find, that almost every Gentleman in that Assembly, was, in this kind of Information, nearly as ignorant as myself: and what was a more cruel Mortification than all the rest, the greatest part even of the most intelligent full of Prejudices and Jealouses, which I had never before even Suspected. Between 1774 and 1797, an interval of 23 Years this Ignorance was in some measure removed from some minds. But Some had retired in disgust, Some had gone into the Army Some had been turned out for timidity, Ssome had deserted to the Enemy, and all the Old Stedfast Patriots, weary of the Service, always irksome, in Congress, had retired to their Families and States, to be made Governors, Judges, Marshalls, Collectors &c &c, so that in 1797, there was not an Individual, in the House of Representatives, in the Senate, or in either of the Executive departments of  Government, who had been in the National controversy from the begining. Mr Jefferson himself, the Vice President, the oldest in Service of them all, was but a young and a new Man, in comparison with the earliest conductors of the cause of the Country; the real Founders and legitimate Fathers of the American Republick. The most of them had been but a very few years in public Business, and a large proportion of these were of a Party which had been opposed to the Revolution, at least in the beginning of it.
If I were called to estimate the divisions among the People of America, as Mr Burke did those of the People of England; I Should Say that one full third were averse to the Revolution; These retaining that over weaning fondness in which they had been educated for the English could not cordially like the French indeed they most heartily  detested them   An opposite third, conceived  an hatred of the English and gave themselves up to an enthusiastic gratitude to France. The middle third composed principally of the Yeomanry the soundest part of the Nation and always averse to War, were rather luke warm both to England and France; and Sometimes Stragglers from them and Sometimes the whole body, united with the first or the last third according to Circumstances.
The depredations of France upon our Commerce, and her Insolence to our Ambassadors and even to the Government, united for a Short time, though with infinite reluctance, the second third with the first, and produced that Burst of applause to the Administration in which you concurred though it gave So much Offence to Mr Randolph. Nor to him alone, I assure you. It appeared much offence to Mr Randolph. Nor to him alone, I assure you. It appeared to me then and has appeared ever Since, that a great Majority of the People of the United States and even in New England in their hearts disapproved of those Addresses, as much as they did of those pompous Escorts, public dinners, and childish Festivals, which tormented me much more than they did them. They thought that such things led to Monarchy and Aristocracy as well as to a long and interminable War. A War with France our Sister Republick; and a War with anybody must bring Expences and Taxes. Those hozannas moreover excited Envy and bitter Jealousies in many Breasts in the first Class whose Names I will not mention at present.
National defence is one of the Cardinal Duties of a Statesman. On this head, I recollect nothing, with which to reproach myself. The Subject has always been near my heart.  The delightfull Imaginations of universal and perpetual Peace, have often amused, but never been credited by me. From the year 1755 to this day almost three Score years, I have thought a Naval force, the most natural, Safe, efficatious and œconomical Bulwark for this Country. In 1775 I laboured night and day to lay the Foundation of a Navy, and in the four last Years of the last century I hesitated at no expence to purchase Navy Yards, to collect timber, to build Ships; and Sspared no Pains to Select Officers. And what was the Effect? No part of my Administration was So unpopular: not only in the Western, the Southern and Middle States, but in all New England, and Strange to tell, even in Marblehead, Salem, Newbury Port and Boston. The little Army, the Fortifications The Manufactures of Arms and Ammunition were all unpopular. They were the Reign of Terror. They were to introduce Monarchy and Aristocracy. “John Adams and John Jay were Sold to Great Britain.”
In this critical State of Things; when Virginia and Kentucky, too nearly in Unison with the other Southern and Western States, were menacing a Seperation; when Insurrection was flaming in Pennsylvania; When Baltimore at the head of one half of Maryland was glowing with Opposition When the two great Interests in New York headed by the Clintons and Livingstones were united with Colonel Burr General Gates and their little band, in Open Opposition to the Administration and the Contest with France; when the Administration was threatened even in the Town of Boston, with—I will not Say at present by whom, nor with what: there was not one Man in either house of Congress, of the then majority, nor in any executive department of Government, who was not chargeable with the grossest Ignorance of the Nation, which you impute to the North and South before and Since the Revolution, nor one who had any Experience of foreign affairs. Never was any Majority more grossly deceived in their Opinion of their own importance and Influence; No! not Napoleon, when he undertook the Conquest of Russia,
Had the Administration persevered in the War against France, it would have been turned out at the Election of 1800, by two Votes to one. Had Washington himself with his transcendant popularity and all the fascination of his name been a Candidate, he would have undergone the Same Fate.
The democratical Societies affiliated without Number and concatenated to an unknown Extent had long been laying their Trains to explode Washington, to Sacrifice Adams and bring in Jefferson. The Population in the Southern and middle States had increased and their Votes with it to an astonishing degree. Yet all these Things were unknown to the ruling Majority: or if partially known, they were not Sufficiently considered. Their Self love deluded them to believe what they wished to be true.
Washington was aware of this and prudently retreated. But what had he done before left the Chair? Elsworth the firmest Pillar of his whole Administration in the Senate, he had promoted to the High Office of Chief Justice of the United States; King he had Sent Ambassador to London; Strong was pleased to resign as well as Cabot. Hamilton had fled from his unpopularity to the Barr in New York; Ames to that in Boston; And Murray was ordered by Washington to Holland. The utmost Efforts of Elsworth King and Strong in the Senate had scarcely been Sufficient to hold the head of Washingtons Administration above Water during the whole of  his Eight years.
And how was I elected? By a Majority of one or at most Two Votes. And was this a Majority Strong enough to Support a War? especially against France? Mr Madison can now Scarcely Support a War against England a much more atrocious Offender, elected as he was and Supported as he is by two thirds of the Votes. And what was my Support in the Senate Mr Goohue from Massachusetts. Of this man I will Say nothing. Let the World Speak. Mr Sedgwick, without dignity, never able to win the complacency or command the Attention of his Hearers in either house, but ever ready to meet in private Caucusses and Secret Intrigues to oppose me. Mr Langdon of New Hampshire was constant in Opposition, as was one from Rhode Island. Had Elsworth, Strong and King been there the World would never have heard of the disgracefull Cabals and unconstitutional proceedings of that Body.
You Say, Sir, that my Missions to France, the great Shade in my “Presidential Escutchion, paralized the Public Feeling, and weakened the foundations of the goodly Edifice” I agree, Sir, that they did, with that third part of the People, who had been averse to the Revolution; and who were then and always before and Since, governed by English Prejudices; and who then and always before and Since constantly sighed for a War with France and an Allyance with Great Britain; But with none Others. The House would have fallen with a much more violent Explosion if those Missions to France had not been instituted.
I wish not to fatigue you, with too long a Letter at once: but, Sir I will defend my Missions to France as long as I have an Eye to direct my hand or a finger to hold my pen. They were the most disinterested And meritorious Actions of my Life. I reflect upon them with So much satisfaction that I desire No other Inscription on my Grave Stone than “Here lies John Adams who took upon himself the Responsability of the Peace with France in the Year 1800.
In the meantime I recommend to you, Sir, to enquire into the State of this Nation at that time, and into the State of Europe, especially of France and Great Britain, and the State of our Relations with both. And to consider at the Same time, the important question; Whether it is our Interest to inlist under the Banners of either against the other: or to Support at all hazards and at every Sacrifice our Independance of all?
I am, Sir, with great Esteem, and Sincere Affection / your Friend
John Adams.
P.S. I beg your Pardon Sir for Sending you a Letter in this indecent Condition but I have no Secretary, Clerk or Amanuensis.
J.A.
